     Case 2:19-cr-00064-APG-NJK Document 106 Filed 12/28/20 Page 1 of 3


 1   YAMPOLSKY & MARGOLIS
     MACE J. YAMPOLSKY, ESQ.
 2   Nevada Bar No. 001945
     JASON R. MARGOLIS, ESQ.
 3   Nevada Bar No. 012439
     625 South Sixth Street
 4   Las Vegas, Nevada 89101
     (702) 385-9777; Fax No.(702) 385-3001
 5    Attorneys for Defendant Umoren

 6                                  UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8                                                 ***

 9   UNITED STATES OF AMERICA,                 )         2:19-cr-00064-APG-NJK
                                               )
10                         Plaintiff,          )
                                               )         STIPULATION TO CONTINUE
11   vs.                                       )         TIME TO FILE RESPONSES TO
                                               )         GOVERNMENT’S MOTIONS IN
12   KING ISAAC UMOREN,                        )         LIMINE ECF NO.S 96, 97, 98, 99
                                               )         AND 100
13                         Defendant1.         )
                                               )         (First Request)
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,

16   United States Attorney, by and through Patrick Burns and Sarah Kiewlicz, Trial Attorneys,
17
     Department of Justice, Tax Division, and Mace J. Yampolsky, Esq., counsel for Defendant
18
     Umoren, that Defendant King Isaac Umoren be granted an extension of time up through and
19
     including January 18, 2021 to file his Response to the Government’s Motions in Limine, ECF
20
     Nos. 96, 97, 98, 99 and 100.
21

22   ///

23   ///
24   ///
25
     ///
26
     ///
27
     ///
28

                                                    1
     Case 2:19-cr-00064-APG-NJK Document 106 Filed 12/28/20 Page 2 of 3


 1          IT IS FURTHER STIPULATED AND AGREED that this stipulation is being entered

 2   into because the Government has filed five separate Motions in Limine, and Defendant is in need
 3
     of additional time to respond.
 4
            DATED this 23rd day of December, 2020.
 5
             /s/ Patrick Burns                              /s/ Mace J. Yampolsky
 6   Patrick Burns                                      Mace J. Yampolsky, Esq.
     Sarah Kiewlicz                                     Counsel for Defendant Umoren
 7   Trial Attorneys
 8   Counsel for Plaintiff

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
     Case 2:19-cr-00064-APG-NJK Document 106 Filed 12/28/20 Page 3 of 3


 1
                                              ORDER
 2
            Based upon the foregoing and good cause appearing;
 3
            IT IS HEREBY ORDERED that Defendant King Isaac Umoren shall have up through
 4

 5   and including January 18, 2021 to file his Response to the Government’s Motions in Limine,

 6   ECF Nos. 96, 97, 98, 99 and 100.

 7
                                        _________________________________________
 8
                                        UNITED STATES DISTRICT JUDGE
 9
                                                 December 28, 2020
                                        DATED: _________________________________
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
